 Case 3:19-cv-01369-G-BH Document 18 Filed 06/22/20                       Page 1 of 2 PageID 73



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PETER STROJNIK,                                     §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §   Civil Action No. 3:19-CV-01369-G-BH
                                                    §
HRI LODGING, INC. dba HILTON                        §
GARDEN INN,                                         §
                                                    §
                Defendant.                          §


JOINT NOTICE OF SETTLEMENT AND REQUEST TO SUSPEND ALL DEADLINES
                         AND HEARINGS


        Plaintiff Peter Strojnik and Defendant HRI Lodging, LLC (incorrectly named as “HRI

Lodging, Inc., d/b/a Hilton Garden Inn”) respectfully show the Court as follows:

        1.      Plaintiff and Defendant have reached an agreement to resolve all of Plaintiff’s

claims against Defendant by way of settlement. The parties are in the process of finalizing the

settlement in a written agreement and release.

        2.      The parties hereby notify the Court of the pending settlement agreement and or

their anticipation of a stipulation of dismissal of this action once the settlement is finalized pursuant

to Fed. R. Civ. P. 41(a). The parties expect to have performed all such obligations within thirty

(30) calendar days from the date of this notice.

        3.      Accordingly, the parties respectfully request this Court suspend all pending

deadlines and hearings moving forward.




                                                   1
 Case 3:19-cv-01369-G-BH Document 18 Filed 06/22/20                   Page 2 of 2 PageID 74



Respectfully submitted,

OGLETREE, DEAKINS, NASH
    SMOAK & STEWART, P.C.



/s/ Andrew P. Burnside
Andrew P. Burnside                                          Peter Strojnik, pro se
TX State Bar No. 24061200                                   7847 N. Central Avenue
drew.burnside@ogletree.com                                  Phoenix, AZ 85020
One Shell Square                                            ps@strojnik.com
701 Poydras St., Suite 3500
New Orleans, LA 70139
Telephone: (504) 648-3840
Facsimile: (504) 648-3859

Collin K. Brodrick
TX State Bar No. 24087212
collin.brodrick@ogletree.com
8117 Preston Road, Suite 500
Dallas, Texas 75225
Telephone: (214) 692-0168
Facsimile: (214) 987-3927

Attorneys for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 22 , 2020, I electronically transmitted the foregoing document
by email via the ECF filing system and served a copy of the foregoing document and a Notice of
Electronic Filing to Plaintiff Pro Se via first-class mail at the following:

       Peter Strojnik
       7847 N. Central Avenue
       Phoenix, AZ 85020
       ps@strojnik.com

                                             /s/ Collin K. Brodrick
                                             Collin K. Brodrick43242857.1




                                                2
